Hull, Dep. Att’y-Gen.,
This department is in receipt of your communication inquiring what shall be considered to be the date of death, within the meaning of section 38 of the Act of June 20, 1919, P. L. 521, in the case of a presumed decedent.
Section 38 of the Act of 1919 provides, in part, as follows: “If the tax is paid within three months after the death of the decedent, a discount of 5 per centum shall be allowed.”
This Act of 1919 provides for the imposition and collection of a transfer inheritance tax upon property passing by will or by the intestate laws from persons dying seized or possessed thereof to others. In the case of one who, by proper legal proceedings in such cases made and provided, has been declared legally dead, his property passes by will or by the intestate laws in substantially the same manner as the property of one known and proved to be actually dead.
Section 6, paragraph (g), of the Fiduciaries Act (June 7, 1917, P. L. 447) provides: “The executor or administrator to whom letters have been issued upon the estate of a presumed decedent, as aforesaid, shall administer the estate in the same manner and with the same effect as the same would be administered under existing laws of this Commonwealth, if the presumed decedent were in fact dead. . . .”
It is clear, therefore, that the transfer inheritance tax is collectible from such estates in substantially the same manner as it is from the estates of other decedents.
Section 6 of the Fiduciaries Act provides the procedure to be followed in the case of one presumed to be dead. After presentation of a proper petition to the Orphans’ Court and advertisement of notice, a time for hearing is fixed. At the hearing, if the legal presumption of death is made out, the court frames its decree and determines therein the date when the presumption of death arose. Notice of this decree is then published, and a period of twelve weeks must elapse after the date of the last publication, within which time, if satisfactory evidence be produced that the presumed decedent is still alive, the decree will be vacated. If such evidence is not forthcoming, then the decree theretofore made is confirmed absolutely, and the court thereupon *503directs the register of wills to issue letters of administration, etc., to the person entitled thereto.
Under the procedure thus prescribed, the final adjudication of the presumed death does not occur until the decree of the court is confirmed absolutely, and, accordingly, the date of this confirmation should be considered as the date of death in such cases for the purpose of computing the three-months’ period within which payment of the transfer inheritance tax will entitle the estate to a discount of 5 per centum.
I, therefore, specifically advise you that a discount of 5 per cent, shall be allowed from the amount of transfer inheritance tax due from the estate of a presumed decedent, if such payment be made within three months from the date of final confirmation of the decree of the Orphans’ Court wherein the presumption of death was adjudicated.
Prom Guy H. Davies, Harrisburg, Pa.